Title: From George Washington to Alexander Hamilton, 14 July 1798
From: Washington, George
To: Hamilton, Alexander

 
(Private & confidential) 
My Dear Sir,Mount Vernon 14th July 1798  
Your letter of the 8th instant was presented to me by the Secretary of War on the 11th, and I have consented to embark once more on a boundless field of responsibility & trouble, with two reservations. first, that the principal Officers in the line, and of the Staff, shall be such as I can place confidence in; and, that I shall not be called into the field until the Army is in a situation to require my presence, or it becomes indispensible by the urgency of circumstances. Contributing in the mean while, every thing in my power to its efficient organization, but nothing to the public expence until I am in a situation to incur expence myself.
It will be needless after giving you this information, and having indelibly engraved on my mind, the assurance contained in your letter of the 2d of June, to add, that I rely upon you as a Coadjutor, and assistant in the turmoils I have consented to encounter.
I have communicated very fully with the Secretary of War on the several matters contained in the Powers vested in him by the President; who, as far as it appears by them, is well disposed to accomodate—But I must confess that, besides nominating me to the Command of the Armies with out any previous consultation or notice, the whole of that business seems to me to stand upon such ground, as may render the Secretarys journey, & our consultation, of no avail.
Congress, it is said, would rise this week. What then has been done, or can the President do, with respect to appointments under that Bill, if it has been enacted? Be his inclinations what they may, unless a Law could, and has Passed, enabling him, in the recess of the Senate, to make appointments, conformably thereto, the nominations must have been made; & the business done here, with the Secretary is rendered nugatory.
By the pending Bill, if it passes to a Law, two Major Generals, and an Inspector Genl with the Rank of Majr General and three Brigadiers are to be appointed. Presuming on its passing, I have given the following as my sentiments respecting the characters fit, & proper to be employed; in which the Secretary concurs.
Majr Genls
Alexr Hamilton. Inspector

Chas C. Pinckney
Henry Knox—or if either of the last men[tione]d refuses,
Henry Lee of Virginia
Brigadiers
Henry Lee (if not Majr Genl)
John Brooks—Massachusetts
Willm S. Smith—N: York—or
John E. Howard—Maryld
Adjt Genl
Either Edward Hand—Pennsa
Jonathan Dayton Jr N. Jer. or
Willm S. Smith
to be Qr Mr Genl
Edwd Carrington
Directr Hosl
James Craik
And I have enumerated the most prominent characters that have occurred to my mind, from whom to select field Officers for the Regiments of Infantry, & that of Cavalry, which are proposed to be raised.
And now, my dear Sir, with that candour which you always have, and I trust ever will experience from me, I shall express to you a difficulty which has arisen in my mind, relative to seniority between you & Genl Pinckney; for with respect to my friend General Knox, whom I love & esteem, I have ranked him below you both. That you may know from whence this difficulty proceeds, it is proper I should observe, & give it as my decided opinion, that if the French should be so mad as to Invade this Country in expectation of making a serious impression, that their operations will commence in the States South of Maryland: 1. because they are the weakest; 2. because they will expect, from the tenor of the debates in Congress to find more friends there; 3. because there can be no doubt of their arming the Negros against us; and 4. because they would be more contiguous to their Islands, & to Louisiana & the Floridas, if they can obtain possession of them; & that this will be the case, if they are able to accomplish it, is, to my mind, a matter that admits of no doubt.
If these premises are just, the inference is obvious, that the services and influence of General Pinckney in the Southern States would be of the highest, and most interesting importance. Will he

serve then, under one whom he will consider a Junr Officer? and what would be the consequence if he should refuse, and his numerous, & powerful connections & acquaintances in those parts, get disgusted? You have no doubt heard that his Military reputation stands high in the Southern States; that he is viewed as a brave, intelligent and enterprising Officer; and, if report be true, that no Officer in the late American Army made Tactics, & the Art of War so much his Study. To this account of him, may be added, that his character has received much celebrity by his conduct as Minister & Envoy at Paris.
Under this view of the subject, my wish to put you first, and my fear of loosing him, is not a little embarrassing. But why? for after all it rests with the President to use his pleasure. I shall only add therefore, that as the welfare of the country is the object, I persuade myself, we all have in view, I shall sanguinely hope that smaller matters will yield to measures which have a tendency to promote it. I wish devoutly that either of you, or any other fit character had been nominated in my place; for no one can make a greater sacrifice—at least of inclination, than will Your ever Affectionate

Go: Washington

